DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dinardo, JR. et a. (US 2015/0242897 A1) and further in view of Graham (US 2007/0005483A1).
 Claims 1, 6, 11, 16-18:
 Dinardo a memory comprising instructions; and one or more hardware-based computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising (see fig. 2): 
receiving data associated with an auction of a particular product (near real-time online live auction) over a computer network (customer who opted-in to be alerted based on the customer chosen event “Let me know when there is a bid on this item”, (a pending auction) or “Let me know when there are any updates”) (of any process) (see fig. 4), (auction website server sends the bid information las SMS/MMS/EMS text message …. sending text messages with the bid information, buyer and seller continue to interact in rear real time unit a final bid is accepted and the item is purchased at the auction) (during the auction) (see [0042]); generating a first notification alerts about the auction (pending auction) for a targeted recipient based at least on the data (see [0032]-[0033]); 
transmitting, to a device of the targeted recipient via a first channel, the first message comprising a landing page associated with the particular product and that indicates a channel available for transmission over the computer network ( customer identifying a product or service on a merchant website or e-commerce site and the customer clicking on the icon containing a landing page);
receiving, from the device of the targeted recipient via the landing page a selection of a second channel from the set of channels  (upon clicking on the icon a pop-up screen appears offering the customer the choice of entering other mobile device to be contacted with the product and/or service information…) ([0006]-[0010], [0036]-[0037]): 
detecting a notification trigger using the data (upon accumulating the information requested by the customer or when the event the customer chose occurs): in response to detecting the notification trigger, generating a second message and transmitting the second message to the device of the targeted recipient via the second channel ( the merchant responses by sending text message response with the information and an embedded ling to purchase …): and calling an Application Programming interface (API) to transmit the second message to the targeted recipient through the second channel (see [0033]-[0039]. 
Dinardo failed to teach message based on temporal data (data such as time of notification).Dinardo failed to teach notification period (15 min before the auction ends). 
Graham teaches receiving temporal data (information about the auction) associated with pending auction of a particular product and transmitting a notification based on the temporal data (time period as a notification trigger) (see [0054]). It would have been to one of ordinary skill in 
Claims 2, 7, 12:
Graham teaches detecting the notification trigger comprises: identifying that the pending auction of the particular product is scheduled to end within a period of time, that a competing user has placed a bid higher than a bid associated with the targeted recipient or both (see [0050]-[0054]). 
Claims 4, 5, 9, 10, 14, 15:
Dinardo teaches transmitting the message comprising the landing page associated with the particular product, the landing page comprising interactive graphical user interface elements data, and transaction hub presenting a plurality of transaction flow initiators relating to a plurality of respective particular products; wherein receiving the data over the network comprising accessing a website containing product or temporal data, and monitoring instant message communications (see [0036]-0042]).
Claims 19-21:
Dinardo teaches guiding the targeted recipient through at least a portion of the plurality of transaction flow initiators (see fig. 6, [0037]-[0039])
Claims 22, 23:
Dinardo teaches storing the data and the particular product in a database (see [0040]-[0041]).
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688